 

EMPLOYMENT AGREEMENT

 

Prior to entering into this EMPLOYMENT AGREEMENT, Thomas Scott Bianco (the
“Executive”) was employed by Attune RTD (“Employer”) in the capacity of Chief
financial Officer/Executive Director. Employer desires to continue to employ the
Executive, due to Executive’s certain unique skills, talents, contacts, judgment
and knowledge of the Employer’s business, strategies, and objectives, and the
Executive desires to be employed by the Employer.

 

The parties, intending to be legally bound, agree as follows:

 

1. Position. Executive will be employed by Employer as its Chief Financial
Officer commencing upon Monday December 3rd, 2012 (the “Commencement Date”) and
continuing thereafter until termination pursuant to Section 5. Executive will
have overall responsibility for the management of Employer and will report
directly to its Board of Directors. Executive will be expected to devote full
working time and attention to the business of Employer, and will not render
services to any other business without the prior approval of the Board of
Directors or, directly or indirectly, engage or participate in any business that
is competitive in any manner with the business of Employer. Executive will also
be expected to comply with and be bound by the Employer’s personnel policies,
operating policies, procedures and practices that are from time to time in
effect during the term of Executive’s employment.

 

2. Cash Compensation. Executive’s annual base salary from the Commencement Date
through December 31, 2016 will be $185,000. Base salary will be payable in
accordance with Employer’s normal payroll practices with such payroll deductions
and withholdings as required by law. Executive may receive an annual bonus each
year at the discretion of the Board of Directors, not to exceed $185,000,
following the Board’s annual review of Executive’s performance. In subsequent
years of employment the Board of Directors, at its own discretion, will
determine Executive’s annual base salary and bonus compensation based on the
Board’s review of Executive’s performance for the preceding year.

 

3. Employee Benefits. Executive will receive the following employee benefits
[describe]:

 

a. Vacation, Sick, Holiday and Other Paid Leave.

 

b. Medical and Dental Insurance.

 

c. Life Insurance and Long-Term Disability Insurance.

 

d. Retirement.

 

e. Other Benefits.

 

 

 

 

4. Reimbursement of Expenses. Employer shall reimburse Executive for all
reasonable travel and other expenses incurred or paid by Executive in connection
with, or related to, the performance of Executive’s duties, responsibilities or
services under this Agreement, upon presentation by the Executive of
documentation, expense statements, vouchers and/or such other supporting
information in accordance with standard Employer policies.

 

5. Termination of Employment. Executive’s employment with Employer will be at-
will and may be terminated by Executive or by Employer at any time for any
reason as follows:

 

a. Executive may terminate employment upon written notice to the Board of
Directors at any time for “Good Reason,” as defined below (an “Involuntary
Termination”).

 

b. Executive may terminate employment upon written notice to the Board of
Directors at any time in Executive’s discretion without Good Reason (“Voluntary
germination”).

 

c. Employer may terminate Executive’s employment upon written notice to
Executive at any time following a determination by two-thirds (2/3) vote of the
Board of Directors then in office that there is “Cause,” as defined below, for
such termination (“Termination for Cause”).

 

d. Employer may terminate Executive’s employment upon written notice to
Executive at any time in the sole discretion of the Board of Directors without a
determination that there is Cause for such termination (‘Termination without
Cause”).

 

e. Executive’s employment will automatically terminate upon Executive’s death or
upon Executive’s disability as determined by the Board of Directors
(“Termination for Death or Disability”); provided that “disability” shall mean
Executive’s inability to perform Executive’s job responsibilities for a period
of 90 consecutive days or 90 days in the aggregate in any 12-month period.

 

6. Definitions. As used in this agreement, the following terms have the
following meanings:

 

a. “Good Reason” means (i) a material reduction in Executive’s duties that is
inconsistent with Executive’s position as Chief Financial Officer/Treasurer of
Employer or a change in Executive’s reporting relationship such that Executive
no longer reports directly to the Board of Directors; (ii) Executive is no
longer the Chief Financial Officer/Treasurer of Employer; (iii) any reduction in
Executive’s annual base salary or bonus compensation (other than in connection
with a general decrease in the salary or bonuses for other employees of
Employer) without Executive’s consent; (iv) material breach by Employer of any
of its obligations hereunder after providing Employer with written notice and an
opportunity to cure within seven (7) days; or (v) a requirement by Employer that
Executive relocate Employer’s principal office to a facility more than 40 miles
from Employer’s current principal office.

 

 

 

  

b. “Cause” means (i) gross negligence or willful misconduct in the performance
of Executive’s duties to Employer (other than as a result of a disability) that
has resulted or is likely to result in substantial and material damage to
Employer, after a written demand for substantial performance is delivered to
Executive by the Board of Directors which specifically identifies the manner in
which the Board believes Executive has not Substantially performed Executive’s
duties and Executive has been provided with a reasonable opportunity, of not
less than ten (10) days, to cure any alleged gross negligence or willful
misconduct; (ii) commission of any act of fraud with respect to Employer; or
(iii) conviction of a felony or a crime involving moral turpitude either of
which causes material harm to the business and affairs of Employer. No act or
failure to act by Executive shall be considered “willful” if done or omitted by
Executive in good faith with reasonable belief that Executive’s action or
omission was in the best interests of Employer.

 

7. Separation Benefits governed by separate “Severance Agreement”.

 

8. Rights to Work Product. All work products developed by Executive pursuant to
this Agreement shall be the property of Employer, and Employer shall hold all
rights thereon, if any. Executive hereby irrevocably transfers and assigns to
Employer any and all of Executive’s right, title, and interest in and to all
work products, methods, procedures, diagrams, tables, databases, documentation,
know-how, trade secrets, modifications, improvements, derivative works of the
foregoing, and other information developed by Executive in the performance of
services under this Agreement (“Work Product”), including all worldwide patent
rights (including patent applications and disclosures), copyright rights, trade
secret rights, know-how, and any and all other intellectual property or
proprietary rights therein (collectively, “Intellectual Property Rights”).
Executive further agrees that any Work Product developed in the course of
performing services are “works for hire” under the Copyright Act and that
Employer shall be considered the owner of the Work Product. Executive agrees to
execute such documents, render such assistance, and take such other actions as
Employer may reasonably request to apply for, register, perfect, confirm,
enforce and protect Employer’s rights in the Work Product.

 

 

 

  

9. Confidential Information. Executive acknowledges that in the performance of
services Executive may be granted access to, or there may be disclosed to
Executive, information, including research plans, fund proposals, methodology,
know-how, data, trade secrets, technical information or other information that
is confidential in nature and of great proprietary and competitive value to
Employer. All such information, whether or not such information is reduced to
writing, patented, copyrighted, or trademarked, will be deemed “Confidential
Information” unless the same (a) was in the public domain at the time it was
disclosed; (b) enters the public domain without violation of this Agreement; (c)
was known to Executive, without restriction as to use or disclosure, at the time
of the disclosure; or (d) becomes known to Executive from a third party without
breach of this Agreement. Executive will not disclose to any third party any
Confidential Information without Employer’s written consent and will not use
Confidential Information except to perform Executive’s obligations under this
Agreement. Executive will use reasonable efforts to keep Confidential
Information in confidence. Notwithstanding anything in this Agreement, executive
may disclose Confidential Information pursuant to a court order, provided that
Executive (a) first provides Employer with prior written notice and a reasonable
opportunity to oppose such disclosure; and (b) reasonably cooperates with
Employer to limit disclosure of the Confidential Information.

 

For the purposes of this Agreement, Work Product will be considered Confidential
Information of Employer. Upon the expiration or termination of this Agreement,
Executive will promptly notify Employer of any Confidential Information in
Executive’s possession or control, and in accordance with Employer” instructions
will promptly return all such Confidential Information. Executive shall not
retain any copy, duplicate, or note memorializing any such Confidential
Information.

 

10. Authority. Employer represents that Shawn Davis, its Chairperson of the
Board, has due authority to execute and deliver this Agreement on behalf of
Employer.

 

11. Successors. This Agreement is binding on and may be enforced by Employer and
its successors and assigns and is binding on and may be enforced by executive
and Executive’s heirs and legal representatives. Any successor to Employer or
substantially all of its business, whether by purchase, merger, consolidation,
or otherwise, will in advance assume in writing and be bound by all of
Employer’s obligations under this Agreement.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

13. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties with respect to the matters contained herein and supersedes all
prior written or oral agreements or understandings in respect thereof. No
change, modification, or waiver of any provision shall be valid unless in
writing and signed by both parties.

 

14. Interpretation. No term, provision, or part of this Agreement shall be
interpreted for or against either party because that party or its legal
representative drafted such term, provision, or part of this Agreement.

 

 

 

  

15. Waiver. The waiver of any breach of any provision of this Agreement shall
not constitute a waiver of any subsequent breach of the same or other provisions
hereof.

 

16. Severability. Should any term, provision, or part of this Agreement be
declared void or invalid, the validity of the remaining terms, provisions, or
parts shall not be affected.

 

17. Notice. All notices to be given by one party to the other under this
Agreement shall be given in writing and mailed or delivered to the other party
at its address given to the other party for purposes of notice.

 

18. Attorneys’ Fees. If any action is brought to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees in addition to any other relief to which that party
may be entitled.

 

EXECUTIVE     ATTUNE RTD                 [biaemplogo3.jpg] C.F.O   By:
[biaemplogo2.jpg] C.EO           [biaemplogo4.jpg]                 Date:12/10/12
    Date:12/10/12  

 

 

 

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”), is made and entered into this 23rd
day of November, 2012 (the “Effective Date”) by and between Attune RTD., a
Nevada corporation with its principal place of business at 3700B Tachevah Road,
Suite 117, Palm Springs, CA 92262 (“Attune RTD” or the “Company”), and Thomas
Scott Bianco (“Bianco” or the “Employee”).

 

RECITALS

 

WHEREAS, Employee has been, and is currently, employed by the Company in a
critical managerial position with the Company;

 

WHEREAS, Employee is currently employed by the Company on an at-will basis; and

 

WHEREAS, Employee and the Company each believe it to be in their best interests
to provide Employee with certain severance protections and accelerated option
vesting in certain circumstances

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company hereby agrees to continue Employee’s current
employment as its Chief Financial Officer unless terminated earlier in
accordance with provisions contained herein below. The Employee shall be based
at the Company’s headquarters in Palm Springs, California or such other place
within a 40-mile radius thereof, as may be reasonably requested by the Company.
The Employee shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the Board of Directors (the “Board”), as
the case may be.

 

2. Effect of Termination.

 

2.2 Termination at the Election of the Company or the Employee for Good Reason.

 

If the Employee’s employment is terminated (i) other than for cause (as defined
hereinbelow) by the Company or (ii) by the Employee for good reason (as defined
hereinbelow), the Company shall pay to Employee an aggregate severance amount
equal to 300% of the Employee’s annual base salary in effect as of the date of
such termination (i.e., three years base salary and such amount being referred
to as the “Severance Amount”). At the discretion of the Company, payment of the
Severance Amount may be made in either a single lump sum amount or in periodic
payments consistent with the Company’s payroll policies and practices. In
addition to the Severance Amount, the Company shall provide Employee with full
medical, dental, and vision benefits through the third full year following the
date of Employee’s termination.

 

 

 

 

For the purposes of this Section 2.1, termination “for cause” shall be deemed to
exist upon:

 

(d)

the conviction of the Employee of, or the entry of a pleading of guilty or nolo
contendere by the Employee to, any crime involving moral turpitude that may
reasonably adversely reflect on the Company or any felony;

 

(e)

willful misconduct in connection with the Employee’s duties or willful failure
to use reasonable effort to perform substantially his responsibilities in the
best interest of the Company (including, without limitation, breach by the
Employee of this Agreement), except in cases involving the mental or physical
incapacity or disability of the Employee; provided however, that the Company may
terminate the Employee’s employment

 

pursuant to this subsection (b) only after the failure by the Employee to
correct or cure, or to commence and continue to pursue the correction or curing
of, such refusals within 30 days after receipt by the Employee of written notice
by the Company of each specific claim of any such misconduct or failure. The
Employee shall have the opportunity to appear before the Board to discuss such
written notice during such 30-day period. “Willful misconduct” and “willful
failure to perform” shall not include actions or inactions on the part of the
Employee that were taken or not taken in good faith by the Employee; and

 

(f)

fraud, material dishonesty, or gross misconduct in connection with the Company
perpetuated by the Employee.

 

For the purposes of this Section 2.1, “good reason” shall be deemed to exist
when there occurs: (A) a material change in the reporting responsibilities of
the Employee to someone other than the Board; (B) a substantial diminution of
the Employee’s responsibilities; (C) any reduction in the Employee’s level of
compensation without the approval of the Employee; or (D) a transfer of the
Employee’s work location for purposes of performing his duties hereunder to a
location that is beyond a 40-mile radius from the Company’s current headquarters
location in Palm Springs, California.

 

 

 

 

2.2 Extension of Option Exercise Period: Acceleration of Option Vesting.

 

(a)

Notwithstanding anything to the contrary contained in the exercise provisions of
any of Employee’s existing agreements governing the granting and exercising of
options to purchase shares of the Company’s Common Stock, irrespective of
whether such options are incentive stock options (“ISO”s) or nonstatutory stock
options (“Nonquals”) or any such agreements executed by the Employee and the
Company subsequent to the Effective Date, the Company agrees that Employee shall
have one year from the Employee’s termination date in which to exercise all
options that are vested as of the date upon which Employee’s employment was
terminated, subject to any trading window requirements or other restrictions
imposed under the Company’s insider trading policy. This subsection 2.2(a)
hereby (i) amends and shall be deemed an amendment to the exercise provisions of
each and every existing agreement of Employee’s governing the granting and
exercising of options (both ISO and Nonqual) and (ii) unless this Agreement is
amended to the contrary, is deemed incorporated by reference into any agreement
between the Employee and the Company governing the granting and exercising of
options (both ISO and Nonqual) executed subsequent to the date hereof, as though
such provision were restated therein in their entirety.

 

(b)

Notwithstanding anything to the contrary contained in the exercise provisions of
any of Employee’s existing agreements governing the granting and exercising of
ISOs and Nonquals or any such agreements executed by the Employee and the
Company subsequent to the Effective Date, if during the period of time during
which Employee is employed by the Company a Change of Control Event (as defined
below) occurs, 100% of the unvested portion of all options held by Employee as
of the date of Change of Control Event shall be deemed vested and Employee shall
be entitled to exercise such options during the time period described in
subsection 2.2(a). For purposes of this section 2.2(b) a “Change of Control
Event” shall be deemed to exist if there occurs either:

 

(v)

a merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or

 

(vi)

the sale, transfer or other disposition of all or substantially all of the
Company’s assets in complete liquidation or dissolution of the Company.

 

 

 

 

3. Gross Up for Tax Treatment. The Company agrees that if

 

(c)

because of the operation of any of the provisions of this Agreement, the
payments to be made to Employee and the acceleration of option vesting hereunder
are deemed “golden parachute payments” under the Internal Revenue Code of 1984,
as amended, and

 

(d)

Employee is obligated to pay an excise tax associated with such golden parachute
payments,

 

the Company shall reimburse the Employee in full for both (i) the amount of any
such excise tax owed upon such golden parachute payments and (ii) any excise or
ordinary income taxes owed in connection with the payment of the amount
described in the preceding clause (i) (such payments being referred to as the
“gross up amounts”).

 

4. Entire Agreement. This Agreement and the exhibits hereto constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

5. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

 

6. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Virginia.

 

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
the Employee are personal and shall not be assigned by him.

 

9. Waiver of Jury Trial. The parties agree that they have waived their right to
a jury trial with respect to any controversy, claim, or dispute arising out of
or relating to this Agreement, or the breach thereof, or arising out of or
relating to the employment of the Employee, or the termination thereof,
including any claims under federal, state, or local law, and that any such
controversy, claim, or dispute shall be heard and adjudicated in the state
courts of the Commonwealth of Virginia, in Fairfax County.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the day and year set forth above.

 

VASTERA, INC.         By: /s/ Shawn Davis For the Company     Shawn Davis    
CEO         By: /s/ Thomas Scott Bianco     Thomas Scott Bianco     Chief
Fiancial Officer         EMPLOYEE           Thomas Scott Bianco  

 

 

 



